Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claim 1 and equivalent Independent Claims 9 and 17, the claims are directed to a system, method, and computer-readable storage medium comprising the following method steps:
receiving an identification of an electronic document from an application;
identifying a document type of the electronic document and a jurisdiction where the electronic document has been submitted;
determining whether available cancellation actions exist for the electronic document based on the identified jurisdiction and document type; and
in response to a determination that available cancellation actions exist, outputting information about the available cancellation actions to the application.
Accordingly, it is the position of the Examiner that the claim elements are indistinguishable from a method of organizing human activity, such as commercial or legal interactions involving fundamental economic principles.  With the exception of “a processor”, there is nothing in the claims that preclude the method steps from being performed outside a computing environment.
Dependent Claims 2, 10, and 18 recite an application programming interface configured to receive a document.  This additional method step amounts to nothing more than receiving a document using a generic computer, which is also a method of organizing human activity.
Dependent Claims 3, 11, and 19 recite transmitting a request to an endpoint based on the identified jurisdiction if available cancellation options do not exist.  This additional method step amounts to nothing more than consulting a jurisdictional authority, which is also a method of organizing human activity using a generic computer.
Dependent Claims 4, 12, and 20 recite triggering the endpoint to search external resources for possible cancellation actions.  This additional method step amounts to nothing more than consulting a jurisdictional authority for additional actions to present to the user which is also a method of organizing human activity using a generic computer.
Dependent Claims 5 and 13 recite modifying default available cancellation actions of the identified jurisdiction with newly defined cancellation actions entered via a user interface.  This additional method step amounts to nothing more than updating knowledge of the jurisdiction authority, which is also a method of organizing human activity using a generic computer
Dependent Claims 6 and 14 recite changing text content of a default cancellation action based on input received from the user interface, which amounts to nothing more than updating knowledge of the jurisdiction authority, which is also a method of organizing human activity using a generic computer.
Dependent Claims 7 and 15 recite outputting a data structure comprising structured text describing a process of cancelling a document.  This additional method step amounts to nothing more than displaying text, which is also a method of organizing human activity using a generic data structure.
Dependent Claims 8 and 16 recite outputting a data structure comprising structured text describing when a document must be cancelled.  This additional method step amounts to nothing more than displaying text, which is also a method of organizing human activity using a generic data structure.
This judicial exception is not integrated into a practical application because the additional elements, such as “a processor” and “a data structure”, amount to nothing more than performing the method of organizing human activity on a generic computer.  There is no suggestion that the results of the method steps improve the performance of the computer in any way.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the method of organizing human activity into a practical application, the additional element of using a processor and data structure to perform the method steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
 Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram (PG Pub. No. 2018/0204216 A1) and further in view of Hunn (PG Pub. No. 2018/0005186 A1) and Schanz (US Patent No. 6,064,968 A).
Regarding Claim 1, Jayaram discloses a computing system comprising:
a processor (see Jayaram, paragraph [0038], where financial management system 102 may contain one or more processors) configured to:
identify a document type of the electronic document (see Jayaram, paragraph [0020], where the described systems and methods support the use and management of various operating rules associated with different types of transactions and different parties in different jurisdictions) and a jurisdiction where the electronic document has been submitted (see Jayaram, Claim 8, where the method further comprises identifying, by the financial management system, a first jurisdiction associated with the first participant to the transaction; see also Claim 11, where the first operating rules are associated with rules of the first participant to the transaction and the third operating rules are associated with rules of a jurisdiction in which the first participant is located), and
determine whether available cancellation actions exist for the electronic document based on the identified jurisdiction and document type (see Jayaram, Claim 8, where the method further comprises identifying, by the financial management system, a first jurisdiction associated with the first participant to the transaction; see also Claim 11, where the first operating rules are associated with rules of the first participant to the transaction and the third operating rules are associated with rules of a jurisdiction in which the first participant is located; see also paragraph [0133], where a transaction may be cancelled due to insufficient funds, a mutual decision to reverse the transaction before settlement, a bank internal ledger failure, and the like).
Jayaram does not disclose:
receive an identification of an electronic document from an application; and
in response to a determination that available cancellation actions exist, output information about the available cancellation actions to the application.
Hunn discloses receive an identification of an electronic document from an application (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
Jayaram in view of Hunn does not disclose in response to a determination that available cancellation actions exist, output information about the available cancellation actions to the application.  Schanz discloses in response to a determination that available cancellation actions exist, output information about the available cancellation actions to the application (see Schanz, column 2, lines 38, where in response to the user selections, elements of the selected component that are unique to the first and second legal jurisdictions, respectively, are displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram and Hunn with Schanz for the benefit of displaying unique and common legal requirements for a regulated activity among multiple jurisdictions (see Schanz, Abstract).
Regarding Claim 2, Jayaram in view of Hunn and Schanz
Jayaram does not disclose receive the identification of the electronic document via an application programming interface. Hunn discloses receive the identification of the electronic document via an application programming interface (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
Regarding Claim 9, Jayaram discloses a method comprising:
identify a document type of the electronic document (see Jayaram, paragraph [0020], where the described systems and methods support the use and management of various operating rules associated with different types of transactions and different parties in different jurisdictions) and a jurisdiction where the electronic document has been submitted (see Jayaram, Claim 8, where the method further comprises identifying, by the financial management system, a first jurisdiction associated with the first participant to the transaction; see also Claim 11, where the first operating rules are associated with rules of the first participant to the transaction and the third operating rules are associated with rules of a jurisdiction in which the first participant is located), and
determine whether available cancellation actions exist for the electronic document based on the identified jurisdiction and document type (see Jayaram, Claim 8, where the method further comprises identifying, by the financial management system, a first jurisdiction associated with the first participant to the transaction; see also Claim 11, where the first operating rules are associated with rules of the first participant to the transaction and the third operating rules are associated with rules of a jurisdiction in which the first participant is located; see also paragraph [0133], where a transaction may be cancelled due to insufficient funds, a mutual decision to reverse the transaction before settlement, a bank internal ledger failure, and the like).
Jayaram does not disclose:
receive an identification of an electronic document from an application; and
in response to a determination that available cancellation actions exist, output information about the available cancellation actions to the application.
Hunn discloses receive an identification of an electronic document from an application (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
Jayaram in view of Hunn does not disclose in response to a determination that available cancellation actions exist, output information about the available cancellation actions to the application.  Schanz discloses in response to a determination that available cancellation actions exist, output information about the available cancellation actions to the application (see Schanz, column 2, lines 38, where in response to the user selections, elements of the selected component that are unique to the first and second legal jurisdictions, respectively, are displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram and Hunn with Schanz for the benefit of displaying unique and common legal requirements for a regulated activity among multiple jurisdictions (see Schanz, Abstract).
Regarding Claim 10, Jayaram in view of Hunn and Schanz discloses the method of Claim 9, wherein:
Jayaram does not disclose receive the identification of the electronic document via an application programming interface. Hunn discloses receive the identification of the electronic document via an application programming interface (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
Regarding Claim 17, Jayaram discloses a non-transitory computer-readable medium comprising instructions which when read by a processor cause a computer to perform a method comprising:
identify a document type of the electronic document (see Jayaram, paragraph [0020], where the described systems and methods support the use and management of various operating rules associated with different types of transactions and different parties in different jurisdictions) and a jurisdiction where the electronic document has been submitted (see Jayaram, Claim 8, where the method further comprises identifying, by the financial management system, a first jurisdiction associated with the first participant to the transaction; see also Claim 11, where the first operating rules are associated with rules of the first participant to the transaction and the third operating rules are associated with rules of a jurisdiction in which the first participant is located), and
determine whether available cancellation actions exist for the electronic document based on the identified jurisdiction and document type (see Jayaram, Claim 8, where the method further comprises identifying, by the financial management system, a first jurisdiction associated with the first participant to the transaction; see also Claim 11, where the first operating rules are associated with rules of the first participant to the transaction and the third operating rules are associated with rules of a jurisdiction in which the first participant is located; see also paragraph [0133], where a transaction may be cancelled due to insufficient funds, a mutual decision to reverse the transaction before settlement, a bank internal ledger failure, and the like).
Jayaram does not disclose:
receive an identification of an electronic document from an application; and
in response to a determination that available cancellation actions exist, output information about the available cancellation actions to the application.
Hunn discloses receive an identification of an electronic document from an application (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
Jayaram in view of Hunn does not disclose in response to a determination that available cancellation actions exist, output information about the available cancellation actions to the application.  Schanz discloses in response to a determination that available cancellation actions exist, output information about the available cancellation actions to the application (see Schanz, column 2, lines 38, where in response to the user selections, elements of the selected component that are unique to the first and second legal jurisdictions, respectively, are displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram and Hunn with Schanz for the benefit of displaying unique and common legal requirements for a regulated activity among multiple jurisdictions (see Schanz, Abstract).
Regarding Claim 18, Jayaram in view of Hunn and Schanz discloses the computing system of Claim 1, wherein:
Jayaram does not disclose receive the identification of the electronic document via an application programming interface. Hunn discloses receive the identification of the electronic document via an application programming interface (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
Claims 3-6, 11-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram, Hunn, and Schanz as applied to Claims 1, 2, 9, 10, 17, and 18 above, and further in view of Debow (PG Pub. No. 2010/0049589 A1).
Regarding Claim 3, Jayaram in view of Hunn and Schanz discloses the computing system of Claim 1, wherein the processor is further configured to:
Jayaram does not disclose in response to a determination that available cancellation actions do not exist, transmit a request to an endpoint based on the identified jurisdiction.  Debow discloses in response to a determination that available cancellation actions do not exist, transmit a request to an endpoint based on the identified jurisdiction (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 4, Jayaram in view of Hunn, Schanz, and Debow discloses the computing system of Claim 3, wherein the processor is configured to:
Jayaram does not disclose trigger the endpoint to search external resources for possible cancellation actions.  Debow discloses trigger the endpoint to search external resources for possible cancellation actions (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 5, Jayaram in view of Hunn and Schanz discloses the computing system of Claim 1, wherein the processor is further configured to:
Jayaram does not disclose modify default available cancellation actions of the identified jurisdiction with newly defined cancellation actions entered via a user interface.  Debow discloses modify default available cancellation actions of the identified jurisdiction with newly defined cancellation actions entered via a user interface (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 6, Jayaram in view of Hunn, Schanz, and Debow discloses the computing system of Claim 5, wherein the processor is further configured to:
Jayaram does not disclose change text content of a default cancellation action based on input received via the user interface.  Debow discloses change text content of a default cancellation action based on input received via the user interface (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 11, Jayaram in view of Hunn and Schanz discloses the method of Claim 9, further comprising:
Jayaram does not disclose in response to a determination that available cancellation actions do not exist, transmit a request to an endpoint based on the identified jurisdiction.  Debow discloses in response to a determination that available cancellation actions do not exist, transmit a request to an endpoint based on the identified jurisdiction (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 12, Jayaram in view of Hunn, Schanz, and Debow discloses the method of Claim 11, wherein:
Jayaram does not disclose trigger the endpoint to search external resources for possible cancellation actions.  Debow discloses trigger the endpoint to search external resources for possible cancellation actions (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 13, Jayaram in view of Hunn and Schanz discloses the method of Claim 9, further comprising:
Jayaram does not disclose modify default available cancellation actions of the identified jurisdiction with newly defined cancellation actions entered via a user interface.  Debow discloses modify default available cancellation actions of the identified jurisdiction with newly defined cancellation actions entered via a user interface (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 14, Jayaram in view of Hunn, Schanz, and Debow discloses the method of Claim 13, wherein:
Jayaram does not disclose change text content of a default cancellation action based on input received via the user interface.  Debow discloses change text content of a default cancellation action based on input received via the user interface (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 19, Jayaram in view of Hunn and Schanz discloses the non-transitory computer-readable medium of Claim 17, wherein the method further comprises:
Jayaram does not disclose in response to a determination that available cancellation actions do not exist, transmit a request to an endpoint based on the identified jurisdiction.  Debow discloses in response to a determination that available cancellation actions do not exist, transmit a request to an endpoint based on the identified jurisdiction (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 20, Jayaram in view of Hunn, Schanz, and Debow discloses the non-transitory computer-readable medium of Claim 19, wherein:
Jayaram does not disclose trigger the endpoint to search external resources for possible cancellation actions.  Debow discloses trigger the endpoint to search external resources for possible cancellation actions (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayarm, Hunn, and Schanz as applied to Claims 1, 2, 9, 10, 17, and 18 above, and further in view of Kukla (PG Pub. No. 2021/0240748 A1).
Regarding Claim 7, Jayaram in view of Hunn and Schanz discloses the computing system of Claim 1, wherein the processor is further configured to:
Jayaram does not disclose output a data structure comprising structured text describing a process of how the electronic document is canceled.  Kukla discloses output a data structure comprising structured text describing a process of how the electronic document is canceled (see Kukla, paragraph [0014], where opportunity documents are generally described entirely in prose or semi-structured text (e.g. tables, lists), encoding a wide range of information (requirements, constraints, deadlines, terms and conditions; see also Claim 9, where the method includes automatically presenting to a user a structured representation of opportunity information for the opportunity, the opportunity information comprising: a unique identifier for the opportunity, a title, a description, an indication of a source of the opportunity, and a due date).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Kukla for the benefit of automatically assessing structured data for decision making (see Kukla, Abstract).
Regarding Claim 8, Jayaram in view of Hunn and Schanz discloses the computing system of Claim 1, wherein the processor is further configured to:
Jayaram does not disclose output a data structure comprising structured text describing when in time the electronic document must be canceled.  Kukla discloses output a data structure comprising structured text describing when in time the electronic document must be cancelled (see Kukla, paragraph [0030], where information extractor may identify and extract specific dates and/or time periods and associate those dates and/or time periods with specific business objects or attributes (such as period of performance)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Kukla for the benefit of automatically assessing structured data for decision making (see Kukla, Abstract).
Regarding Claim 15, Jayaram in view of Hunn and Schanz discloses the method of Claim 9, wherein:
Jayaram does not disclose output a data structure comprising structured text describing a process of how the electronic document is canceled.  Kukla discloses output a data structure comprising structured text describing a process of how the electronic document is canceled (see Kukla, paragraph [0014], where opportunity documents are generally described entirely in prose or semi-structured text (e.g. tables, lists), encoding a wide range of information (requirements, constraints, deadlines, terms and conditions; see also Claim 9, where the method includes automatically presenting to a user a structured representation of opportunity information for the opportunity, the opportunity information comprising: a unique identifier for the opportunity, a title, a description, an indication of a source of the opportunity, and a due date).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Kukla for the benefit of automatically assessing structured data for decision making (see Kukla, Abstract).
Regarding Claim 8, Jayaram in view of Hunn and Schanz discloses the method of Claim 9, wherein:
Jayaram does not disclose output a data structure comprising structured text describing when in time the electronic document must be canceled.  Kukla discloses output a data structure comprising structured text describing when in time the electronic document must be cancelled (see Kukla, paragraph [0030], where information extractor may identify and extract specific dates and/or time periods and associate those dates and/or time periods with specific business objects or attributes (such as period of performance)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Kukla for the benefit of automatically assessing structured data for decision making (see Kukla, Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Cella (PG Pub. No. 2020/0294133 A1), which concerns systems and methods for automatic consideration of jurisdiction in loan related actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        








































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161